Name: Commission Regulation (EEC) No 2781/86 of 9 September 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 86 Official Journal of the European Communities No L 258 / 5 COMMISSION REGULATION (EEC) No 2781 / 86 of 9 September 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , tonnes of butteroil to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3826 / 85 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 (1), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 1335 / 86 ( 5 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of Decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 143 HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1981 , p. 1 ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 5 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 258 / 6 Official Journal of the European Communities 10 . 9 . 86 ANNEX I Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 220 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 ¢ 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 9 )( 13 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 7 Description of the lot B 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 380 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) ( ") ( 9 ) ( 10 ) ( 11 ) ( 13 ) No L 258 / 8 Official Journal of the European Communities 10 . 9 . 86 Description of the lot C 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 385 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 9 )( 13 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 9 Description of the lot D 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient ComitÃ © SupÃ ©rieur de Secours 3 . Country of destination Lebanese Republic 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade du Liban , rue Guillaume Stock 2 , 1050 Bruxelles , Tel : 02 / 649 94 60 , telex 22547 AMBAN B 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 20 kg 11 . Supplementary markings on the pack ­ aging 'Ã LA REPUBLIQUE LIBANAISE ' 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) No L 258 / 10 Official Journal of the European Communities 10 . 9 . 86 Description of the lot E F 1 . Programme : 1985 Council Regulation (EEC ) No 457 / 85( a ) legal basis ( b ) purpose 9 July 1985Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Mr Chawla , Counsellor ) ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel : 02 / 640 91 40 ; telex 22510 INDEMB B ) 6 . Total quantity 200 tonnes 144 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics 10 . Packaging 5 kg 'BOMBAY / 'MADRAS /11 . Supplementary markings on the pack ­ aging SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 30 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 December 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 13 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 11 Description of the lot G 1 . Programme : 1985 ( a ) legal basis ( b ) purpose Council Regulation (EEC) No 457 / 85 Commission Decision of { J^^r 1985 2 . Recipient 3 . Country of destination j Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Mr Chawla , Counsellor ) Chaussee de Vleurgat 217 , B-1050 Bruxelles ( tel : 02 / 640 91 40 ; telex : 22510 INDEMB B ) 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 13 ) No L 258 / 12 Official Journal of the European Communities 10 . 9 . 86 Description of the lot H 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 18 July 1986 2 . Recipient ComitÃ © SupÃ ©rieur de Secours , rue Badaro , Immeuble ODS , Beyrouth 3 . Country of destination Lebanese Republic 4 . Stage and place of delivery cif Beirut 5 . Representative of the recipient ( 3 ) Ambassade du Liban , 2 rue Guillaume Stock , 1050 Bruxelles , tel : 02 / 649 94 60 ; telex : 22547 AMBAN B 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 8 ) 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 13 Description of the lot I 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'SUDAN 0264400 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 5 )( 6 ) No L 258 / 14 Official Journal of the European Communities 10 . 9 . 86 Description of the lot K 1 . Programme : 1985 ( a ) legal basis Council Regulation ( EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 244 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'SYRIA 0251101 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 5H 6 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 15 Description of the lot L 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Nepal 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 370 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'NEPAL 0070902 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO NEPAL' 12 . Shipment period Before 30 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 December 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 5 )( 6 ) No L 258 / 16 Official Journal of the European Communities 10 . 9 . 86 Description of the lot M 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 24 April 1986 2 . Recipient IMBEC 3 . Country of destination Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient IMBEC , E.E. , C. P. 4229 , Maputo  destinado aos desvios n ? 125 da Empresa do Abastecimento da Cidade de Maputo e N? 32 da Companhia Industrial da Matola Telex 6-206 IMBEC MO MAPUTO 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging ( 8 ) 11 . Supplementary markings on the pack ­ aging 'DOM DA COMUNIDADE ECONOMICA EUROPEIA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 17 Description of the lot N 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Licross 3 . Country of destination India 4 . Stage and place of delivery cif Calcutta 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging A red cross of 10 cm x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CALCUTTA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 258 / 18 Official Journal of the European Communities 10 . 9 . 86 Description of the lot O P Q 1986 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 Licross Morocco cif Casablanca Algeria cif Alger Tunisia cif Tunis 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 50 tonnes50 tonnes 50 tonnes To be manufactured from intervention butter French 5 kg A red crescent 10 cm high with the points facing to the left as well as the following : 'ACTION DE LA LIGUE DES SOCIETES DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE POUR DISTRIBUTION GRATUITE / CASABLANCA' / TUNIS'ALGER' Before 15 October 198612 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 19 Description of the lot R 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Licross 3 . Country of destination Indonesia 4 . Stage and place of delivery cif Jakarta 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging A red cross of 10 cm x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA ' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) No L 258 / 20 Official Journal of the European Communities 10 . 9 . 86 Description of the lot S 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 24 April 1986 2 . Recipient 3 . Country of destination Uganda 4 . Stage and place of delivery Free-at destination Kampala via Mombasa 5 . Representative of the recipient (Embassy of the Republic of Uganda , Avenue de Tervuren 317 , Brussels ) 5a . Destination (Uganda Dairy Corporation , 49 / 55 Fifth Str ., Kampala  Telex 61204 ) 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the pack ­ aging 'NOT FOR RETAIL SALE / MOMBASA IN TRANSIT TO KAMPALA / UGANDA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 21 Description of the lot T U 1 . Programme : 1985  2nd part ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination j* Comores 4 . Stage and place of delivery cif Moroni (Grande Comore ) cif Mutsamudu (Anjouan ) 5 . Representative of the recipient M. SAID Ahmed Said Ali , Ministre de l'Economie et des Finances , B.P. 324  Moroni (Comores) 6 . Total quantity 60 tonnes 40 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kg 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE A LA RFI DES COMORES DESTINE A LA VENTE' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 12 ) No L 258 / 22 Official Journal of the European Communities 10 . 9 . 86 Description of the lot V 1 . Programme: 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging ( 8 ) 11 . Supplementary markings on the pack ­ aging A red spot of at least 30 cm diameter and : 'TANZANIA 0024702 / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) 10 . 9 . 86 No L 258 / 23Official Journal of the European Communities Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk has not registered foot-and-mouth disease . ( 6 ) The successful tenderer shall forward to the representatives of the recipient a health certificate at the time of delivery . ( 7 ) To be delivered in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage (cls ). ( 8 ) In new bunged metal drums , coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 9 ) The supplier must send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY , Postbus 1438 , Blaak 16 , 3000 BK Rotterdam , The Netherlands . ( 10 ) The successful tenderer has to submit to recipient agent complete packing list of each container , specifying number of cartons belonging to each shipping number as specified in the invitation to tender . ( n ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to beneficiary forwarder . ( 12 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ), c / o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( 13 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . No L 258 / 24 Official Journal of the European Communities 10 . 9 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 220 15 Oxfam B AlgÃ ©rie AlgÃ ©rie / Oxfam B / 60809 / Tindouf via Alger / Action de Oxfam B / Pour distribu ­ tion gratuite / Don de la CommunautÃ © Ã co ­ nomique EuropÃ ©enne 25 WCC AlgÃ ©rie AlgÃ ©rie / WCC / 60702 / Tindouf via Alger / Action de WCC / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne 20 Oxfam B Angola Angola / Oxfam B / 60810 / Matala via Namibe / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 40 SSI Mauritanie Mauritanie / SSI / 63005 / Nouakchott / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne 15 Caritas G Ethiopia Ethiopia / Caritas / 60424 / Asmara via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 15 Caritas G Ethiopia Ethiopia / Caritas / 60423 / MÃ ¥kelle via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 15 Oxfam B Sudan Port Sudan / 60813 / For free distribution 15 DKW Sudan Sudan / DKW / 62305 / Khartoum via Port Sudan / Action of DKW / For free distri ­ bution / Gift of the European Economic Community 20 ASNC Indonesia Indonesia / ASNC / 64102 / Jakarta / Action of ASNC / For free distribution / Gift of the European Economic Community 40 Oxfam B Vietnam Vietnam / Oxfam B / 60814 / Hanoi / Action of Oxfam B / For free distribution / Gift of the European Economic Community 10 . 9 . 86 Official Journal of the European Communities No L 258 / 25 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 380 30 SSI Niger Niger / SSI / 63006 / Niamey via LomÃ © / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne 60 CAM India India / CAM / 62009 / Bombay / Action of CAM / For free distribution / Gift of the European Economic Community 20 GFSS India India / GFSS / 63501 / Bombay / Action of GFSS / For free distribution / Gift of the European Economic Community 40 RCB India India / RCB / 63801 / Bombay / Action of RCB / For free distribution / Gift of the European Economic Community 15 CRS Jordan Jordan / Cathwel / 60123 / Amman via Aqaba / Action of CRS / For free distri ­ bution / Gift of the European Economic Community 25 Caritas G Uganda Uganda / Caritas / 60422 / Kampala via Mombasa / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 18 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60479 / Nacala / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 7 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60478 / Quelimane via Durban / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 12 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60477 / Beira / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 18 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60476 / Maputo / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 25 Caritas G Lebanon Lebanon / Caritas / 60421 / Beyrouth / Action of Caritas Germany / For free distri ­ bution / Gift of the European Economic Community No L 258 / 26 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 30 CAM Nepal Nepal / CAM / 62010 / Kathmandu via Calcutta / Action of CAM / For free distri ­ bution / Gift of the European Economic Community 30 CAM Philippines Philippines / CAM / 62011 / Tondo via Manila / Action of CAM / For free distri ­ bution / Gift of the European Economic Community 15 DKW MoÃ §ambique MoÃ §ambique / DKW / 62304 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia I 20 Oxfam B MoÃ §ambique MoÃ §ambique / Oxfam B / 60811 / Chicuala ­cualo via Maputo / AcÃ §Ã £o do Oxfam B /Destinado a distribuiÃ §Ã £o gratuita / Dom daComunidade EconÃ ³mica Europeia 15 Caritas I Uruguay Uruguay / Caritas / 60603 / Montevideo / AcciÃ ³n de Caritas Italiana / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea C 385 15 Caritas N Bolivia Bolivia / Caritas / 60313 / Santa Cruz vÃ ­a Buenos Aires / AcciÃ ³n de Caritas N / Desti ­ nado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 15 DWH Chile Chile / DWH / 62801 / Santiago vÃ ­a Valpa ­ raÃ ­so / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 15 AATM Chile Chile / AATM / 61712 / Coyahique vÃ ­a ValparaÃ ­so / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 12 Caritas G Chile Chile / CÃ ¡ritas / 60455 / Antofagasta / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 9 Caritas G Chile Chile / CÃ ¡ritas / 60454 / Coquimbo / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ²mica Europea 10 . 9 . 86 Official Journal of the European Communities No L 258 / 27 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 112 Caritas G Chile Chile / CÃ ¡ritas / 60453 / ValparaÃ ­so / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 97 Caritas G Chile Chile / CÃ ¡ritas / 60452 / Talcahuano / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 40 Protos HaÃ ¯ti HaÃ ¯ti / Protos / 61501 / Port au Prince / Action de protos / Pour distribution gra ­ tuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 20 Caritas N PerÃ º PerÃ º ! CÃ ¡ritas / 60312 / Lima vÃ ­a Callao / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 50 Oxfam B Nicaragua Nicaragua / Oxfam B / 60812 / Corinto / AcciÃ ³n de Oxfam N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea